Exhibit 10.23


BLACK CREEK INDUSTRIAL REIT IV INC.
RESTRICTED STOCK AGREEMENT
FOR
[INSERT NAME OF RECIPIENT]
1.Award of Restricted Stock. The Administrator hereby grants, as of
____________, ______ or the closest Business Day thereafter, (the “Date of
Grant”), to _________ (the “Participant”), ________ restricted Shares of the
Common Stock of Black Creek Industrial REIT IV Inc. (collectively the
“Restricted Stock”). The Restricted Stock shall be subject to the terms,
provisions and restrictions set forth in this Restricted Stock Agreement (the
“Agreement”) and the Company’s Private Placement Equity Incentive Plan, as it
may be amended from time to time (the “Plan”), which is incorporated herein for
all purposes. As a condition to entering into this Agreement, and as a condition
to the issuance of any Shares (or any other securities of the Company), the
Participant agrees to be bound by all of the terms and conditions herein and in
the Plan. You must return an executed copy of this Agreement to the Company
prior to the first Vesting Date (defined below); if you fail to do so, the
Restricted Stock award may be rendered null and void in the Company’s
discretion. Unless otherwise provided herein, terms used herein that are defined
in the Plan and not defined herein shall have the meanings attributable thereto
in the Plan.
2.    Vesting of Restricted Stock.
(a)    General Vesting. The Shares of Restricted Stock shall become vested in
the following amounts, at the following times and upon the following conditions,
provided that the Termination of Service of the Participant does not occur
before the applicable date on which the Shares of Restricted Stock become vested
(the “Vesting Date”), or the closest Business Day thereafter:
Number of Shares of Restricted Stock
Vesting Date
[
]
[
]
[
]
[
]
[
]
[
]
[
]
[
]

Except as otherwise provided in Sections 2(b) and 4 hereof, there shall be no
proportionate or partial vesting of Shares of Restricted Stock in or during the
months, days or periods prior to each Vesting Date, and all vesting of Shares of
Restricted Stock shall occur only on the applicable Vesting Date, or the closest
Business Day thereafter.
(b)    Acceleration of Vesting at Company Discretion. Notwithstanding any other
term or provision of this Agreement, the Board or the Administrator shall be
authorized, in its sole discretion, based upon its review and evaluation of the
performance of the Participant, the Company




--------------------------------------------------------------------------------




and the Employer of the Participant, or any corporate transaction relating to
the Company, to accelerate the vesting of any Shares of Restricted Stock under
this Agreement, at such times and upon such terms and conditions as the Board or
the Administrator shall deem advisable.
(c)    Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated:
(i)    “Non-Vested Shares” means any portion of the Shares of Restricted Stock
subject to this Agreement that has not become vested pursuant to this Section 2.
(ii)    “Vested Shares” means any portion of the Shares of Restricted Stock
subject to this Agreement that is and has become vested pursuant to this Section
2.
3.    Delivery of Restricted Stock.
(a)    Issuance of Stock Certificates and Legends. One or more stock
certificates evidencing the Shares of Restricted Stock shall be issued in the
name of the Participant but shall be held and retained by the records
administrator of the Company until the date (the “Applicable Date”) on which the
Shares (or a portion thereof) of Restricted Stock become Vested Shares. All such
stock certificates shall bear the following legend, along with such other
legends that the Administrator shall deem necessary or appropriate:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING,
TRANSFER AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT
BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.
(b)    Stock Powers. The Participant shall deposit with the Company stock powers
or other instruments of transfer or assignment, duly endorsed in blank with
signature(s) guaranteed, corresponding to each certificate representing Shares
of Restricted Stock (or if Shares are issued without certificates, corresponding
to all of the Shares of Restricted Stock registered in the name of the
Participant) until such Shares become Vested Shares. If the Participant shall
fail to provide the Company with any such stock power or other instrument of
transfer or assignment, the Participant hereby irrevocably appoints the
Secretary of the Company as his attorney-in-fact, with full power of appointment
and substitution, to execute and deliver any such power or other instrument
which may be necessary to effectuate the transfer of the Shares of Restricted
Stock (or assignment of distributions thereon) on the books and records of the
Company.
(c)    Delivery of Stock Certificates. On or after each Applicable Date, upon
written request to the Company by the Participant, the Company shall promptly
cause a new certificate or certificates to be issued for and with respect to all
Shares that become Vested Shares on that




--------------------------------------------------------------------------------




Applicable Date, which certificate(s) shall be delivered to the Participant as
soon as administratively practicable after the date of receipt by the Company of
the Participant’s written request. The new certificate or certificates shall
continue to bear those legends and endorsements that the Company shall deem
necessary or appropriate (including those relating to restrictions on
transferability and/or obligations and restrictions under any applicable
securities laws). If the Shares are issued without certificates, then on or
after each Applicable Date, upon written request to the Company by the
Participant, the Company shall promptly take such action as shall be necessary
or appropriate to reflect on the Company’s books and records (and on the books
and records of the transfer agent for the Company’s Shares), that those Shares
that vest on that Applicable Date are Vested Shares.
(d)    Issuance Without Certificates. If the Company is authorized to issue
Shares without certificates, then the Company may, in the discretion of the
Administrator, issue Shares pursuant to this Agreement without certificates.
4.    Forfeiture of Shares. Notwithstanding any other provision of this
Agreement to the contrary, the Participant’s Vested Shares and Non-Vested Shares
will be immediately forfeited under the following circumstances:
(a)    Cause. All of Participant’s Vested Shares and Non-Vested Shares shall be
forfeited immediately and without compensation if the Participant’s Termination
of Service from the Company, the Advisor or the Manager is for Cause.
(b)    Confidentiality. All of the Participant’s Vested Shares and Non-Vested
Shares shall be forfeited immediately and without compensation if the
Participant discloses any Confidential Information (as defined below) in
violation of this subsection. Participant acknowledges that during Participant’s
employment by the Company, the Advisor or the Manager, and as a result of the
confidential relationship with the Company, the Advisor or the Manager,
Participant has access to and will receive Confidential Information, including
but not limited to Trade Secrets (as defined below) and that the Confidential
Information, including, but not limited to, Trade Secrets is a highly valuable
asset of the Company or any Plan Related Party and provides a competitive
advantage. Accordingly, during Participant’s employment with the Company, the
Advisor or the Manager and following the termination of such employment
regardless of the reason, Participant shall retain in strict confidence and
shall not use or retain for the benefit of Participant or any third party or for
any purpose whatsoever or divulge, disseminate or disclose to any third party
(other than in the furtherance of the business purposes of the Company or any
Plan Related Party) all Confidential Information, including Trade Secrets. As
used herein, “Confidential Information” means:
(i)    trade secrets, defined as including but not limited to information
concerning the business and affairs of the Company or any Plan Related Party
(“Trade Secrets”), including, without limitation, any of the information
described below in subparagraphs (ii), (iii) and (iv) ;
(ii)    confidential data, know-how, current and planned research and
development, current and planned methods and processes, customer and key contact
lists, investor lists, marketing strategies or studies, slide presentations,
selling group lists, employee information, market studies, business plans,
computer software and programs, systems, structures and architectures, and any




--------------------------------------------------------------------------------




other confidential information, however documented, belonging to Company or any
Plan Related Party;
(iii)    information that is not widely and publicly known concerning the
business and affairs of the Company or any Plan Related Party (including,
without limitation, historical financial statements, financial projections,
budgets and plans, market studies, selling group lists, the names, contact
information and backgrounds of personnel, and personnel training techniques and
materials), however documented; and
(iv)    notes, analyses, compilations, studies, summaries, computer files and
disks, and other material containing or based, in whole or in part, on any
information included in the foregoing.
Participant acknowledges that the unauthorized use and disclosure of such
Confidential Information could have an adverse effect on the Company and the
Plan Related Parties and their respective businesses; and the provisions of this
Section 4(b) on confidentiality are reasonable and necessary to prevent such use
or disclosure of Confidential Information. Participant’s obligations of
confidentiality hereunder do not apply to any Confidential Information which:
(A) Participant can demonstrate has become widely and publicly known through no
fault of Participant or of anyone known by Participant to be in breach of a
confidentiality obligation to the Company or a Plan Related Party, or (B) is
required to be disclosed by law (provided that Participant gives Company advance
notice of such prospective disclosure and the opportunity to seek a protective
order or similar relief).
Upon the termination of Participant’s employment with the Company, the Advisor
or the Manager, or upon the Company’s reasonable request, Participant shall
immediately deliver to Company or its designee (and shall not keep in
Participant’s possession or deliver to any other person or entity) all
Confidential Information and all other Company, Advisor, Manager or Plan Related
Party property in Participant’s possession or control. Participant understands
and agrees that compliance with this Section 4(b) may require that data be
deleted from Participant’s personal computer equipment, and accordingly, upon
Company request, Participant will delete such Confidential Information from
Participant’s personal computer following such termination and certify in
writing to Company that such Confidential Information has been deleted from his
or her personal computer (and any other electronic location) and cannot be
recovered.
Nothing in this section shall preclude the reporting of any alleged misconduct
or the giving of truthful testimony under oath or the making of truthful
statements to any government agency or self-regulatory body. Further, nothing in
this section requires the prior authorization of the Company to make any such
statements, reports or disclosures or requires any notification to the Company
that any such statements, reports or disclosures have been made.
(c)    Completion of Annual Certification and Exit Survey. All of the
Participant’s Vested Shares and Non-Vested Shares shall be forfeited immediately
and without compensation if the Participant refuses to complete an Annual
Certification (as defined below) or Exit Survey (as defined below).




--------------------------------------------------------------------------------




(i)    Participant agrees that, as a condition precedent to the grant provided
by this Agreement and any benefits hereunder (and as a material inducement for
the Company to provide such grant and each such benefit), to complete promptly
an Annual Certification if requested to do so at any time and from time to time.
As used herein, “Annual Certification” means, without limitation, any
certification, statement or similar document presented by the Company in which
the Participant is asked to identify with specificity, among other things, any
violations of laws, ethics or policies of the Company, the Advisor, the Manager
or any Plan Related Party of which Participant is aware, and any grievances,
concerns or complaints that the Participant may have or about which the
Participant may be aware involving the Company, the Advisor, the Manager or any
Plan Related Party. Participant shall be required to promptly, timely,
truthfully and fully complete such Annual Certification and to certify that such
answers are true and correct to Participant’s knowledge; and the Company, the
Advisor, the Manager and the applicable Plan Related Party shall treat
information provided by the Participant pursuant to the Company’s whistleblower
policies.
(ii)    Participant agrees to complete an Exit Survey if requested to do so at
the time Participant’s employment with the Company, the Advisor or the Manager
is terminated for any reason. As used herein, “Exit Survey” means, without
limitation, any survey, questionnaire, or other similar document intended to
solicit information from Participant regarding the Company, the Advisor, the
Manager or any Plan Related Party and the Participant’s employment with te
Company, the Advisor or the Manager, including, among other things any
violations of laws, ethics or policies of the Company, the Advisor, the Manager
or any Plan Related Party of which Participant is aware, and any grievances,
concerns or complaints that the Participant may have or about which the
Participant may be aware involving the Company, the Advisor, the Manager or any
Plan Related Party. Participant shall be required to promptly, timely,
truthfully and fully complete such Exit Survey and to certify that such answers
are true and correct to Participant’s knowledge; and the Company, the Advisor,
the Manager and the applicable Plan Related Party shall treat information
provided by the Participant pursuant to the Company’s whistleblower policies.
(d)    Forfeiture of Shares That Have Been Sold. If the Participant forfeits any
Vested Shares that the Participant has previously sold, assigned, exchanged,
pledged, or otherwise transferred so as to be unable to comply with the
Company’s written demand to forfeit such Vested Shares, the Company, in its sole
and absolute discretion, may require that Participant pay to the Company, within
30 days of the Company’s written notice demanding such payment, an amount equal
to the aggregate Fair Market Value, determined on the applicable Vesting
Date(s), of any Vested Shares that the Participant is unable to deliver to the
Company.
(e)    Compliance with Law. If necessary to satisfy any law, regulation, rule or
administrative decision with respect to the Company’s, the Advisor’s, the
Manager’s or any Plan Related Party’s ongoing operations, including any ongoing
offering of Common Stock, the Company shall have authority to cause the
forfeiture of any Vested Shares or Non-Vested Shares and replace any such
forfeited Vested Shares or Non-Vested Shares with a form of compensation that
is, as close as reasonably practicable as determined in the Administrator’s
discretion, economically equivalent as of the date of such replacement or
modification. This subsection 4(e) shall not apply with respect to any Vested
Shares that the Participant has previously sold, assigned, exchanged, pledged,
or




--------------------------------------------------------------------------------




otherwise transferred in compliance with this Agreement, so as to be unable to
comply with the Company’s written demand to forfeit such Vested Shares.
5.    Enforcement.
(a)    The Participant acknowledges and agrees that his or her obligations of
confidentiality set forth in Section 4(b) are independent covenants and
agreements and can be enforced by the Company, the Advisor, the Manager or any
Plan Related Party separate and apart from this Agreement, and are a condition
precedent to this Agreement. Therefore, in addition to any other provision or
remedy set forth in this Agreement, the Company, the Advisor, the Manager or any
Plan Related Party shall be entitled to all remedies at law and equity resulting
from breach of the obligations of confidentiality set forth in Section 4(b) and
such remedies shall be cumulative with all provisions of this Agreement.
(b)    The Participant acknowledges and agrees that the injury that would be
suffered by the Company or its Affiliates as a result of disclosure in violation
of Section 4(b) would be irreparable and that an award of monetary damages to
the Company or its Affiliates for such a breach would be an inadequate remedy.
Consequently, the forfeiture of both Vested Shares and Non-Vested Shares is fair
and reasonable under the circumstances.
(c)    If any provision of Section 4 is held to be unreasonable, arbitrary, or
against public policy, such covenant and corresponding forfeiture will be
considered to be divisible, including with respect to scope, time, geographic
area and number of Vested Shares and Non-Vested Shares to be forfeited, and such
lesser scope, time, geographic area or number of Vested Shares and Non-Vested
Shares, or all of them, as a court of competent jurisdiction may determine to be
reasonable, not arbitrary, and not against public policy, will be effective,
binding, and enforceable against the Participant to the maximum extent permitted
by applicable law.
6.    Rights with Respect to Restricted Stock.
(a)    General. Except as otherwise provided in this Agreement, the Participant
shall have, with respect to all of the Shares of Restricted Stock, whether
Vested Shares or Non-Vested Shares, all of the rights of a holder of Shares of
common stock of the Company, including without limitation (i) the right to vote
such Shares of Restricted Stock, (ii) the right to receive dividends, if any, as
may be declared on the Shares of Restricted Stock from time to time, and (iii)
the rights available to all holders of Shares upon any merger, consolidation,
reorganization, liquidation or dissolution, stock split‑up, stock dividend or
recapitalization undertaken by the Company; provided, however, that all of such
rights shall be subject to the terms, provisions, conditions and restrictions
set forth in this Agreement (including without limitation conditions under which
all such rights shall be forfeited). Any cash dividends (or dividends paid in
the form of property other than Shares) paid with respect to any Shares of
Restricted Stock shall be paid at the same time as those dividends are paid by
the Company to other holders of Shares (reduced by any applicable federal,
state, local or foreign withholding taxes thereon). Any Shares issued to the
Participant as a dividend with respect to Shares of Restricted Stock shall have
the same status and transfer restrictions and bear the same legend as the Shares
of Restricted Stock and shall be held by the Company, if the Shares of
Restricted




--------------------------------------------------------------------------------




Stock that such dividend is attributed to are being so held, unless otherwise
determined by the Administrator. The Shares awarded pursuant to this Agreement
shall not be eligible for redemption under the Company’s Share Redemption
Program, effective as of August 8, 2013, and as may be further amended.
(b)    Adjustments to Shares. If at any time while this Agreement is in effect
(or Shares granted hereunder shall be or remain Non-Vested Shares prior to the
Termination of Service of the Participant for any reason), there shall be any
increase or decrease in the number of issued and outstanding Shares of the
Company through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of such
Shares, then and in that event, the Board or the Administrator shall make any
adjustments it deems fair and appropriate, in view of such change, in the number
of Shares of Restricted Stock then subject to this Agreement. If any such
adjustment shall result in a fractional Share, such fraction shall be
disregarded.
(c)    No Restrictions on Certain Transactions. Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding Shares of Restricted Stock awarded hereunder, shall not
affect in any manner the right, power or authority of the Company to make,
authorize or consummate: (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business; (ii) any merger, consolidation or similar transaction by or of the
Company; (iii) any offer, issue or sale by the Company of any capital stock of
the Company, including any equity or debt securities, or preferred or preference
stock that would rank prior to or on parity with the Shares of Restricted Stock
and/or that would include, have or possess other rights, benefits and/or
preferences superior to those that the Shares of Restricted Stock includes, has
or possesses, or any warrants, options or rights with respect to any of the
foregoing; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the stock, assets or business of
the Company; (vi) any dividend or other distribution of cash, Shares or other
property by the Company; or (vii) any other corporate transaction, act or
proceeding (whether of a similar character or otherwise).
7.    Transferability. (a) Unless otherwise determined by the Administrator, the
Shares of Restricted Stock are not transferable unless and until they become
Vested Shares in accordance with this Agreement, otherwise than by will or under
the applicable laws of descent and distribution. The terms of this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Participant. Except as otherwise permitted pursuant to the first
sentence of this Section 7(a), any attempt to effect a Transfer (as defined
below) of any Shares of Restricted Stock prior to the date on which the Shares
become Vested Shares shall be void ab initio. For purposes of this Agreement,
“Transfer” shall mean any sale, transfer, encumbrance, gift, donation,
assignment, pledge, hypothecation, or other disposition, whether similar or
dissimilar to those previously enumerated, whether voluntary or involuntary, and
including, but not limited to, any disposition by operation of law, by court
order, by judicial process, or by foreclosure, levy or attachment.
(b)    Transfers of Vested Shares other than upon the Participant’s death will
be permitted on a case-by-case basis if approved by the Administrator. Such
transfers must comply with applicable securities laws; the Restricted Stock has
not been registered under the Securities Act, or the securities laws of any
other jurisdiction and may not be offered, sold, transferred or delivered,




--------------------------------------------------------------------------------




directly or indirectly, nor will any assignee or endorsee hereof be recognized
as an owner hereof by the Company for any purpose, unless (i) such Restricted
Stock is registered under the Securities Act and any other applicable state
securities laws, or (ii) an exemption from registration under the Securities Act
and any other applicable state securities laws is available and established to
the satisfaction of counsel for the Company. Any attempt to Transfer Vested
Shares without compliance with this Section 7(b) shall be voidable at the option
of the Company. The Transfer restrictions in this paragraph will be lifted upon
termination of the Participant’s Termination of Service for any reason, except
that, other than with respect to Transfers upon a Participant’s death, the
Company shall continue to have the right to confirm to its reasonable
satisfaction prior to any Transfer that such Transfer complies with applicable
securities laws.
8.    Tax Matters; Section 83(b) Election.
(a)    Section 83(b) Election. If the Participant properly elects, within thirty
(30) days of the Date of Grant, to include in gross income for federal income
tax purposes an amount equal to the fair market value (as of the Date of Grant)
of the Shares of Restricted Stock pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), the Participant shall make
arrangements satisfactory to the Employer of the Participant to pay to the
Employer of the Participant any federal, state, local or foreign income taxes
required to be withheld with respect to the Restricted Stock. If the Participant
shall fail to make such tax payments as are required, the Employer of the
Participant shall, to the extent permitted by law, have the right to deduct from
any payment of any kind (including without limitation, the withholding of any
Shares that otherwise would be issued to the Participant under this Agreement)
otherwise due to the Participant any federal, state, local or foreign taxes of
any kind required by law to be withheld with respect to the Restricted Stock.
(b)    No Section 83(b) Election. If the Participant does not properly make the
election described in Section 8(a) above, the Participant shall, no later than
the date or dates as of which the restrictions referred to in this Agreement
hereof shall lapse, pay to the Employer of the Participant, or make arrangements
satisfactory to the Employer of the Participant for payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to the Shares of Restricted Stock (including without limitation the
vesting thereof), and the Employer of the Participant shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
(including without limitation, the withholding of any Shares that otherwise
would be distributed to the Participant under this Agreement) otherwise due to
Participant any federal, state, local, or foreign taxes of any kind required by
law to be withheld with respect to the Shares of Restricted Stock.
(c)    Satisfaction of Withholding Requirements. The Participant may satisfy the
withholding requirements with respect to the Shares of Restricted Stock pursuant
to any one or combination of the following methods:
(i)    payment in cash; or
(ii)    if and to the extent permitted by the Administrator, payment by
surrendering all or any portion of any unrestricted previously held Shares or by
having the Company withhold




--------------------------------------------------------------------------------




all or any portion of any Vested Shares that otherwise would be deliverable to
the Participant pursuant to this Award; provided, however, that in no event may
the Participant surrender Shares in excess of the maximum statutory tax rates in
the Participant’s applicable jurisdictions with respect to this Award. For this
purpose, the maximum statutory tax rates are based on the applicable rates of
the relevant tax authorities (for example, federal, state, and local), including
the Participant’s share of payroll or similar taxes, as provided in tax law,
regulations, or the authority’s administrative practices, not to exceed the
highest statutory rate in the applicable jurisdiction, even if that rate exceeds
the highest rate that may be applicable to the Participant. Such Shares shall be
valued at their Fair Market Value on the date when taxes otherwise would be
withheld in cash. Any payment of taxes by assigning Shares to the Company may be
subject to restrictions, including any restrictions required by rules of any
federal or state regulatory body or other authority. The Participant may
surrender Shares either by attestation or by delivery of a certificate or
certificates for Shares duly endorsed for transfer to the Company, and, if
required, with medallion level signature guarantee by a member firm of a
national stock exchange, by a national or state bank (or guaranteed or notarized
in such other manner as the Administrator may require).
(d)    Participant’s Responsibilities for Tax Consequences. The tax consequences
to the Participant (including without limitation federal, state, local and
foreign income tax consequences) with respect to the Shares of Restricted Stock
(including without limitation the grant, vesting and/or forfeiture thereof) are
the sole responsibility of the Participant. The Participant shall consult with
his or her own personal accountant(s) and/or tax advisor(s) regarding these
matters, the making of a Section 83(b) election, and the Participant’s filing,
withholding and payment (or tax liability) obligations.
9.    Amendment, Modification & Assignment; Non-Transferability.
(a)    The Plan may be wholly or partially amended or otherwise modified,
suspended, or terminated in accordance with its terms.
(b)    This Agreement may only be modified or amended in a writing signed by the
parties hereto. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
either party which are not set forth expressly in this Agreement. Unless
otherwise consented to in writing by the Company, in its sole discretion, this
Agreement (and Participant’s rights hereunder) may not be assigned, and the
obligations of Participant hereunder may not be delegated, in whole or in part.
The rights and obligations created hereunder shall be binding on the Participant
and his heirs and legal representatives and on the successors and assigns of the
Company.
10.    Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.




--------------------------------------------------------------------------------




11.    Miscellaneous.
(a)    No Right to (Continued) Employment or Service. This Agreement and the
grant of Shares of Restricted Stock hereunder shall not shall confer, or be
construed to confer, upon the Participant any right to employment or service, or
continued employment or service, with any Employer.
(b)    No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Employer from adopting or continuing
in effect other or additional compensation plans, agreements or arrangements,
and any such plans, agreements and arrangements may be either generally
applicable or applicable only in specific cases or to specific persons.
(c)    Severability. If any term or provision of this Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or under
any applicable law, rule or regulation, then such provision shall be construed
or deemed amended to conform to applicable law (or if such provision cannot be
so construed or deemed amended without materially altering the purpose or intent
of this Agreement and the grant of Shares of Restricted Stock hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award hereunder shall remain in full force and effect).
(d)    No Trust or Fund Created. Neither this Agreement nor the grant of Shares
of Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company and
the Participant or any other person. To the extent that the Participant or any
other person acquires a right to receive payments from the Company pursuant to
this Agreement, such right shall be no greater than the right of any unsecured
general creditor of the Company.
(e)    Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Maryland (without
reference to the conflict of laws rules or principles thereof).
(f)    Interpretation. The Participant accepts the Shares of Restricted Stock
subject to all of the terms, provisions and restrictions of this Agreement and
the Plan. The undersigned Participant hereby accepts as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under this Agreement or the Plan.
(g)    Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.
(h)    Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Chief Financial Officer at 518 17th Street,
17th Floor, Denver, CO 80202, or if the Company should move




--------------------------------------------------------------------------------




its principal office, to such principal office, and, in the case of the
Participant, to the Participant’s last permanent address as shown on the
Company’s records, subject to the right of either party to designate some other
address at any time hereafter in a notice satisfying the requirements of this
Section.
(i)    Section 409A.
(a)    It is intended that the Restricted Stock awarded pursuant to this
Agreement be exempt from Section 409A of the Code (“Section 409A”) because it is
believed that the Agreement does not provide for a deferral of compensation and
accordingly that the Agreement does not constitute a nonqualified deferred
compensation plan within the meaning of Section 409A. The provisions of this
Agreement shall be interpreted in a manner consistent with that intention.
(b)    Notwithstanding the foregoing, the Company does not make any
representation to the Participant or any beneficiary of the Participant that the
Shares of Restricted Stock awarded pursuant to this Agreement are exempt from,
or satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless the Participant or
any beneficiary of the Participant for any tax, additional tax, interest or
penalties that the Participant or any beneficiary of the Participant may incur
in the event that any provision of this Agreement, or any amendment or
modification thereof or any other action taken with respect thereto is deemed to
violate any of the requirements of Section 409A.
(j)    Non-Waiver of Breach. The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.
(k)    Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
(l)    Arbitration. To the extent that a dispute arises between the parties
under this Agreement, the parties agree to attempt to settle such dispute
through non-binding mediation to be held for a maximum of one day administered
by the Judicial Arbiter Group (“JAG”), before a mutually-agreed representative
of JAG, in accordance with its commercial mediation rules then in effect. If
such dispute cannot be resolved through mediation, it shall be resolved by
binding arbitration before a panel of three arbitrators of JAG (selected by the
JAG mediator) under the commercial arbitration rules then in effect. Each party
shall bear its own legal, accounting and other similar fees incurred in
connection with such arbitration; provided that (a) the losing party shall bear
the costs of such arbitration and (b) the arbitrators shall award legal fees to
the prevailing party in such dispute. Such arbitration and determination shall
be final and binding on the parties and judgment may be entered upon such
determination in any court having jurisdiction thereof (and




--------------------------------------------------------------------------------




such judgment enforced, if necessary, through judicial proceedings). It is
understood and agreed that the arbitrators shall be specifically empowered to
designate and award any remedy available at law or in equity, including specific
performance. The parties agree that any such mediation or arbitration shall be
conducted in Denver, Colorado. This arbitration provision is in no way intended
to reduce or modify the sole and absolute discretion afforded to the
Administrator under the Plan.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.
BLACK CREEK INDUSTRIAL REIT IV INC.
 
 
 
By:                                                                           
Name: Thomas G. McGonagle
Title: Managing Director, Chief Financial Officer
 
 
 

Agreed and Accepted:
PARTICIPANT:
By:    __________________________________
[INSERT NAME OF PARTICIPANT]


